DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A, Figure 3a,b, claims 1-20 in the reply filed on 09/26/2022 is acknowledged.  The traversal is on the ground(s) that “in the event claims are later added that are specific to one of the non-elected species, such claims can be examined without serious burden”.  This is not found persuasive because the scope of new claims are not known so therefore overlapping scope would not be able to be known. The different species each have different structure in how the deformable portion functions. The different structure and function can require further consideration upon examination. Therefore the species restriction remains.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,172,576 to Sawa.
As to claim 1, Sawa discloses a guide wire for guiding an elongated tubular body (10) that is configured to be inserted into a living body (col. 2 ll. 13-25), the guide wire comprising: a flexible and elongated shaft portion (16, col. 11 ll. 1-5), the shaft portion possessing a distal portion (figure 3); a puncture portion located (14) at the distal portion of the shaft portion to form a hole in a first biological tissue (figure 5, col. 11 ll. 10-11), the puncture portion possessing a distal end (figure 3, 5); a deformable deformation portion (42) fixed to the shaft portion or the puncture portion and positioned to cover the shaft portion or the puncture portion (figure 3, col. 12 ll. 30-49); the deformation portion being positionable inside the elongated tubular body (figure 3) and restricting deflection of the distal portion of the shaft portion (figure 3, col. 12 ll. 35-60, the protection member 42 can resist the shaft portion from deflection within the lumen, once the guide wire/needle 16 exits the surrounding protection member, the shaft can deflect).
As to claim 4, Sawa discloses the deformation portion is a tubular member possessing an interior configured to receive and cover the puncture portion (figure 3). 
As to claim 5, Sawa discloses the deformation portion is elastically shrinkable (figure 3, 5, col. 12 ll. 34-50).
As to claim 6, Sawa discloses the puncture portion has a through-hole penetrating throughout the puncture portion in an axial direction (col. 11 ll. 10-18, medical liquid is introduced through the puncture portion 14 through syringe 32, so the puncture portion will have a through-hole).
As to claim 7, Sawa discloses the deformation portion is a spirally wound wire rod that includes windings arranged adjacent to one another in an axial direction so that the windings are aligned with eachother in the axial direction with gaps between adjacent ones of the windings (figure 3, col. 12 ll. 34-49).
As to claim 8, Sawa discloses the shaft portion includes a shaft diameter decreasing possessing an outer diameter that decreases in a tapering manner towards the distal portion of the shaft portion (figure 3, the needle tapers to the tip), the deformation portion is located at an outer periphery of at least the shaft diameter deceasing portion of the shaft portion so that the deformation portion encircles the outer periphery of at least the shaft diameter decreasing portion of the shaft portion (figure 30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0179188 to Chanduszko in view of U.S. Patent 5,242,418 to Weinstein.
As to claim 1, Chanduszko discloses a guide wire for guiding an elongated tubular body (12) that is configured to be inserted into a living body (paragraph 43), the guide wire comprising: a flexible and elongated shaft portion (14, paragraph 44, 51, figure 1), the shaft portion possessing a distal portion (distal portion, as seen in figure 1); a puncture portion (25) located at the distal portion of the shaft portion to form a hole in a first biological tissue (figure 9a-c), the puncture portion possessing a distal end (the distal end of 14); but is silent about a deformation portion fixed to the shaft portion or the puncture portion and positioned to cover the shaft portion or the puncture portion. Chanduszko does disclose that a spring loaded needle or other needle movements can be used that will be safer for the patient (paragraph 57).
Weinstein teaches a similar device (protective sheath for percutaneous insertion, abstract) having a deformation portion (113 as seen in figure 18, and/or as similarly highlighted using a spring 63 with the sheath 60 of figure 9, 10) fixed to the shaft portion or the puncture portion (110, col. 6 ll. 4-10, the spring will be fixed as the other embodiments are fixed at the hub, and/or as seen in the  similar mechanism of figure 4) and positioned to cover the shaft portion or the puncture portion (figure 9, 18); the deformation portion being positionable inside the elongated tubular body (col. 6 ll. 4-10, col. 4 ll. 10-15, the deformation portion can be positioned within a catheter) and restricting deflection of the distal portion of the shaft portion (figure 11, 18, the portion can restrict deflection based on how it is deformed, the needle won’t be able to deflect) for the purpose of providing a safe inexpensive means for protecting accidental contact of the sharp tip (col. 2 ll. 47-55). Either of the embodiments of figure 9, 10 or 18 can be used with the device of Chanduszko that will protect the puncturing portion, allow the puncturing portion to advance through tissue, as well as advance the deformable portion once a certain force is applied. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the deformable portion of Weinstein with the device of Chanduszko in order for providing a safe inexpensive means for protecting accidental contact of the sharp tip.
As to claim 2, with the device of Chanduszko and Weinstein above, Weinstein further teaches the deformation restricts the deflection of the distal portion of the shaft portion when the deformation portion contacts the first biological tissue (figure 10, once compressed, the sheath will restrict the deflection) while the deformation portion is accommodated inside the elongated tubular body, and the distal portion of the shaft portion is deflected together with the deformation portion when the deformation portion contacts a second biological tissue while the deformation portion is located outside the elongated tubular body after puncturing the first biological tissue (figure 9, col. 5 ll. 25-28 after the sheath restores, the deformation portion can deflect with the shaft portion).
As to claim 3, with the device of Chanduszko and Weinstein above, Weinstein further teaches when the distal end of the deformation portion contacts the first biological tissue while the deformation portion is accommodated inside the elongated tubular body (figure 10), the deformation portion elastically shortens in an axial direction so that the distal end of the puncture portion is exposed distally beyond the distal end of the puncture portion, and when the distal end of the deformation portion contacts a second biological tissue while the deformation portion is located outside the elongated tubular body (col. 5 ll. 25-28, the sheath can restore), the deformation portion is deflected together with the distal portion of the shaft portion, and the deformation portion continues to cover the puncture portion after puncturing the first biological tissue (figure 9, col. 5 ll. 25-28 after the sheath restores, the deformation portion can deflect with the shaft portion).
As to claim 4, with the device of Chanduszko and Weinstein above, Weinstein further teaches the deformation portion is a tubular member possessing an interior configured to receive and cover the puncture portion (figure 9, 10, 18). 
As to claim 5, with the device of Chanduszko and Weinstein above, Weinstein further teaches the deformation portion is elastically shrinkable (figure 10,18, col. 5 ll. 19-29, col. 6 ll. 4-9).
As to claim 7, with the device of Chanduszko and Weinstein above, Weinstein further teaches the deformation portion is a spirally wound wire rod that includes windings arranged adjacent to one another in an axial direction so that the windings are aligned with eachother in the axial direction with gaps between adjacent ones of the windings (figure 18).
As to claim 8, with the device of Chanduszko and Weinstein above, Chanduszko discloses the shaft portion includes a shaft diameter decreasing possessing an outer diameter that decreases in a tapering manner towards the distal portion of the shaft portion (figure 5,6, the needle tapers to the tip), the deformation portion is located at an outer periphery of at least the shaft diameter deceasing portion of the shaft portion so that the deformation portion encircles the outer periphery of at least the shaft diameter decreasing portion of the shaft portion (the deformation portion of Weinstein can encircle the decreasing portion of Chanduszko, as it encircles the cannula in figure 10,18)
As to claim 9, Chanduszko discloses a guide wire for guiding an elongated tubular body (12) that is configured to be inserted into a living body (paragraph 43), the guide wire comprising: a flexible and elongated shaft portion (14, paragraph 44, 51, figure 1), the shaft portion possessing a distal portion (distal portion as seen in figure 1); a puncture portion (25) located at the distal portion of the shaft portion to form a hole in a biological tissue (figure 9a-c); but is silent about a deformable deformation portion.
Weinstein teaches a similar device (protective sheath for percutaneous insertion, abstract) having a deformation portion (113 as seen in figure 18, and/or as similar highlighted using a spring 63 with the sheath 60 of figure 9, 10) fixed to the shaft portion or the puncture portion (110, col. 6 ll. 4-10, the spring will be fixed as the other embodiments are fixed at the hub, and/or as seen in the similar mechanism of figure 4) and positioned in covering relation to the puncture portion (figure 9,18), the deformation portion possessing a distal end (figure 9,10,18); the distal end of the deformation portion being movable into contact with the biological tissue while the deformation portion is located outside the elongated body (figure 10, col. 5 ll. 19-30, col. 6 ll. 4-9, as seen in the embodiment of figure 15) and receiving a force acting in a proximal direction when the distal end of the deformation portion is moved into contact with the biological tissue while the deformation portion is located outside the elongated body that causes the deformation portion to deflect together with the distal portion of the shaft portion while still covering the puncture portion (figure 10, 18, col. 5 ll. 19-25, the sheath can be restored so therefore once the sheath is restored, that deformation portion can deflect together with the distal portion of the shaft portion while still covering the puncture portion) for the purpose of providing a safe inexpensive means for protecting accidental contact of the sharp tip (col. 2 ll. 47-55). Either of the embodiments of figure 9, 10 or 18 can be used with the device of Chanduszko that will protect the puncturing portion, allow the puncturing portion to advance through tissue, as well as advance the deformable portion once a certain force is applied. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the deformable portion of Weinstein with the device of Chanduszko in order for providing a safe inexpensive means for protecting accidental contact of the sharp tip.
As to claim 10, with the device of Chanduszko and Weinstein above, Weinstein further teaches the deformation portion comprises a wire rod that is spirally wound (113, col. 6 ll. 3-9) so that the deformation portion includes a plurality of axially adjacent windings, the axially adjacent windings in a first axially extending portion of the spirally wound wire rod being in contact with one another, the axially adjacent windings in a second axially extending portion of the spirally wound wire rod being spaced apart from one another (figure 18, the windings can contact eachother based on 114 while being spaced along the shaft).
As to claim 11, with the device of Chanduszko and Weinstein above, Weinstein further teaches a distal-most end portion of the elongated shaft portion axially overlaps the second axially extending portion of the spirally wound wire rod (figure 18). A distal-most end portion of the shaft can extend where the spaced windings as seen in figure 18. The spaced windings seem to extend toward the puncture tip portion. Therefore the spaced windings can be at a distal -most end portion of the shaft. 
As to claim 15, with the device of Chanduszko and Weinstein above, Weinstein further teaches the puncture portion includes a distal-most end at which is located a sharp needle portion to puncture the biological tissue, the sharp needle portion being covered by a portion of the deformation portion that includes axially adjacent spiral windings of a wire rod (figure 18, the sharp needle 25 of Chanduszko will be covered by the windings of Weinstein).
As to claim 16, Chanduszko discloses a guide wire for guiding an elongated tubular body (12) that is configured to be inserted into a living body (paragraph 43), the guide wire comprising: a flexible and elongated shaft portion (14, paragraph 44, 51, figure 1), the shaft portion possessing a distal portion (the distal portion as seen in figure 1); a puncture portion (25) located at the distal portion of the shaft portion and configured to puncture a first biological tissue (figure 9a-c) and form a hole in the first biological tissue (figure 9c), the puncture portion possessing a distal end (point of 25); but is silent about an axially expandable and contractable cover portion. 
Weinstein teaches a similar device (protective sheath for percutaneous insertion, abstract) having an axially expandable and contractable cover portion (either 60 of figure 9, 10, or 113, figure 18) covering a distal end of the puncture portion (figure 9,18); the puncture portion being exposed outside the cover portion during the puncturing of the first biological tissue (figure 10, and col. 6 ll. 3-14), the distal end of the puncture portion being covered by the cover portion after the puncturing of the first biological tissue so as not to puncture second biological tissue different from the first biological tissue (figure 9,18, after the cannula is restored, col. 5 ll. 19-28) for the purpose of providing a safe inexpensive means for protecting accidental contact of the sharp tip (col. 2 ll. 47-55). Either of the embodiments of figure 9,10 or 18 can be used with the device of Chanduszko that will protect the puncturing portion, allow the puncturing portion to advance through tissue, as well as advance the deformable portion once a certain force is applied. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the deformable portion of Weinstein with the device of Chanduszko in order for providing a safe inexpensive means for protecting accidental contact of the sharp tip.
As to claim 17, with the device of Chanduszko and Weinstein above, Weinstein further teaches the puncture portion includes a distal-most end at which is located a sharp needle (25 of Chanduszko) portion to puncture the first biological tissue, the sharp needle portion being covered by the axially expandable and contractable cover portion before puncturing the first biological tissue (figure 9, 18 of Weinstein, the cover portion of Weinstein can cover the distal-most end of the needle of Chanduszko).
Claims 6, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0179188 to Chanduszko in view of U.S. Patent 5,242,418 to Weinstein as applied to claims 1-5, 7-11, 15-17 above, and further in view of U.S. Patent Publication 2007/0270741 to Hassett.
As to claim 6, 18 Chanduszko as modified by Weinstein discloses the device above including a sharp needle portion (25) to puncture the first biological tissue, the puncture portion being fixed to the cover portion and being fixed to the flexible and elongated shaft portion (figure 10, 18, Weinstein) but is silent about the puncture portion has a through-hole / hollow throughout a length of the puncture portion in an axial direction.
Hassett teaches a similar device (a protected transeptal access device, abstract) having a puncture portion (30, figure 6,7) having a through hole / hollow throughout a length of the puncture portion in an axial direction (via lumen 29”, figure 6,7)  for the purpose of allowing the device to use a stylet passed therethrough, or delivery fluids to, remove fluids from, a target site within the body (paragraph 33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the puncture portion of  Chanduszko as modified by Weinstein include a through hole / be hollow as taught by Hassett in order for being usable with a stylet delivery fluids to, remove fluids from, a target site within the body
As to claim 19, with the device of Chanduszko, Weinstein, and Hassett above including the wherein the puncture portion is hollow throughout a length of the puncture portion (as taught by Hassett, figure 6,7, paragraph 33) and includes a distal-most end at which is located a sharp needle portion to puncture the first biological tissue (25, as disclosed by Chanduszko), Weinstein teaches the cover portion including a wire rod (113) that is spirally wound so that the cover portion includes a plurality of axially adjacent windings (col. 6 ll. 3-9), the axially adjacent windings in a first axially extending portion of the spirally wound wire rod being in contact with one another (114, the end of the coils can be in contact with eachother), the axially adjacent windings in a second axially extending portion of the spirally wound wire rod being spaced apart from one another (along the length of 113 figure 18).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9, 16, 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 14 of copending Application No. 16/998094 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims a guide wire for guiding an elongated tubular body that is configured to be inserted into a living body (claim 13), the guide wire comprising: a flexible and elongated shaft portion (claim 13), the shaft portion possessing a distal portion (claim 13); a puncture portion located (claim 13) at the distal portion of the shaft portion to form a hole in a first biological tissue (claim 13), the puncture portion possessing a distal end (claim 13); a deformable deformation portion (claim 13, “cover portion”) fixed to the shaft portion or the puncture portion and positioned to cover the shaft portion or the puncture portion (claim 13, 14); the deformation portion being positionable inside the elongated tubular body (claim 13) and restricting deflection of the distal portion of the shaft portion (claim 13, the rectilinear shape can restrict deflection of the distal portion).
As to claims 2-5, see reference application claims 13,14. 
As to claim 9, the reference application claims a guide wire for guiding an elongated tubular body that is configured to be inserted into a living body (claim 13), the guide wire comprising: a flexible and elongated shaft portion (claim 13), the shaft portion possessing a distal portion (claim 13); a puncture portion (claim 13) located at the distal portion of the shaft portion to form a hole in a biological tissue (claim 13); a deformable deformation portion (claim 13,14, the “cover portion”) fixed to the shaft portion or the puncture portion and positioned in covering relation to the puncture portion, the deformation portion possessing a distal end (claim 13); the distal end of the deformation portion being movable into contact with the biological tissue while the deformation portion is located outside the elongated body and receiving a force acting in a proximal direction when the distal end of the deformation portion is moved into contact with the biological tissue while the deformation portion is located outside the elongated body that causes the deformation portion to deflect together with the distal portion of the shaft portion while still covering the puncture portion (claim 13,14). 
As to claim 16, the reference application claims a guide wire for guiding an elongated tubular body that is configured to be inserted into a living body (claim 13), the guide wire comprising: a flexible and elongated shaft portion (claim 13), the shaft portion possessing a distal portion (claim 13); a puncture portion (claim 13) located at the distal portion of the shaft portion and configured to puncture a first biological tissue and form a hole in the first biological tissue (claim 13), the puncture portion possessing a distal end (claim 13); an axially expandable and contractable cover portion (claim 13) covering a distal end of the puncture portion; the puncture portion being exposed outside the cover portion during the puncturing of the first biological tissue (claim 13, 14), the distal end of the puncture portion being covered by the cover portion after the puncturing of the first biological tissue so as not to puncture second biological tissue different from the first biological tissue (claim 13,14).
As to claim 17, see reference application claims 13, 14.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-5, 7-9, 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/464930 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims a guide wire for guiding an elongated tubular body that is configured to be inserted into a living body (claim 1), the guide wire comprising: a flexible and elongated shaft portion (claim 1), the shaft portion possessing a distal portion (claim 1); a puncture portion located (claim 1) at the distal portion of the shaft portion to form a hole in a first biological tissue (claim 1), the puncture portion possessing a distal end (claim 1); a deformable deformation portion (claim 1, “cover portion”) fixed to the shaft portion or the puncture portion and positioned to cover the shaft portion or the puncture portion (claim 1); the deformation portion being positionable inside the elongated tubular body (claim 1) and restricting deflection of the distal portion of the shaft portion (claim 1, when the contact portions move towards one another, the configuration of the deformation portion can restrict deflection of the distal portion).
As to claims 2-5, 7, 8, see reference application claims 1, 4-6, 9. 
As to claim 9, the reference application claims a guide wire for guiding an elongated tubular body that is configured to be inserted into a living body (claim 1), the guide wire comprising: a flexible and elongated shaft portion (claim 1), the shaft portion possessing a distal portion (claim 1); a puncture portion (claim 1) located at the distal portion of the shaft portion to form a hole in a biological tissue (claim 1); a deformable deformation portion (claim 1, the “cover portion”) fixed to the shaft portion or the puncture portion and positioned in covering relation to the puncture portion, the deformation portion possessing a distal end (claim 1); the distal end of the deformation portion being movable into contact with the biological tissue while the deformation portion is located outside the elongated body and receiving a force acting in a proximal direction when the distal end of the deformation portion is moved into contact with the biological tissue while the deformation portion is located outside the elongated body that causes the deformation portion to deflect together with the distal portion of the shaft portion while still covering the puncture portion (claim 1). 
As to claim 15, see reference application claim 1
As to claim 16, the reference application claims a guide wire for guiding an elongated tubular body that is configured to be inserted into a living body (claim 1), the guide wire comprising: a flexible and elongated shaft portion (claim 1), the shaft portion possessing a distal portion (claim 1); a puncture portion (claim 1) located at the distal portion of the shaft portion and configured to puncture a first biological tissue and form a hole in the first biological tissue (claim 1), the puncture portion possessing a distal end (claim 1); an axially expandable and contractable cover portion (claim 1) covering a distal end of the puncture portion; the puncture portion being exposed outside the cover portion during the puncturing of the first biological tissue (claim 1), the distal end of the puncture portion being covered by the cover portion after the puncturing of the first biological tissue so as not to puncture second biological tissue different from the first biological tissue (claim 1).
As to claim 17, see reference application claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 12-14, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771